MEMORANDUM **
Everado Alvarez-Robles appeals the judgment entered by the district court following his guilty plea to importation of cocaine, in violation of 21 U.S.C. §§ 952, and 960. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Alvarez-Robles contends that 21 U.S.C. § 960, the statute under which he was convicted, is unconstitutional after Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000). This contention is foreclosed by our recent decision in United States v. Mendoza-Paz, 286 F.3d 1104, 1109-10 (9th Cir.2002) (concluding that § 960 is not facially unconstitutional).1
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.


. Alvarez-Robles further contends that the government was required to prove that he knowingly imported 42 kilograms of cocaine. Alvarez-Robles raises this contention for the first time in his reply brief, failing to properly present the claim. See United States v. Wright, 215 F.3d 1020, 1030 n. 3 (9th Cir.), cert. denied, 531 U.S. 969, 121 S.Ct. 406, 148 *884L.Ed.2d 313 (2000). Nonetheless, this contention is foreclosed by our recent decision in United States v. Carranza, 289 F.3d 634, 644 (9th Cir.2002) (rejecting appellant’s argument that the government was required to prove that he knew the type and amount of the imported controlled substance).